DETAILED ACTION
This office action is in response to application filed on July 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein the density predictions of the first operational sensor and the density predictions of the second operational sensor are density predictions of the fluid sample including one or more dissolved gases”.  
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein matching the density predictions of the first operational sensor to the density predictions of the second operational sensor based on the optical parameters of the fluid models comprises selecting the density predictions of the first operational sensor and the density predictions of the second operational sensor with .  
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, further comprising compensating for uncertainty of prediction and measurements and a change of pumpout rate during formation testing and sampling, wherein the compensating is in the difference between the matched density predictions and the measurements obtained from the densitometer .  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, further comprising calculating the contamination index with a pre-calibrated model, wherein calibration data is obtained from different tools and the parameter space based on available densitometer measurements and known lab results on the contamination index”.  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein estimating the contamination index based on the difference comprises estimating a concentration of oil-based mud filtrates in the fluid sample”.  
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language “a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to,” should read “a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to[[,]]:”.  
Claim language “apply fluid models in the parameter space of the downhole tool to the transformed optical responses to obtain density predictions of a fluid sample” should read “apply fluid models in the parameter space of the downhole tool to the transformed optical responses to obtain density predictions of [[a]] the fluid sample”.  
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  

“The system of claim 9, wherein the density predictions of the first operational sensor and the density predictions of the second operational sensor are density predictions of the fluid sample including one or more dissolved gases”.  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 10, wherein instructions to match the density predictions of the first operational sensor to the density predictions of the second operational sensor based on the optical parameters of the fluid models comprises instructions to select the density predictions of the first operational sensor and the density predictions of the second operational sensor with .  
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 9, further comprising instructions to transform the optical responses of the first operational sensor and the optical responses of the second operational sensor from the parameter space to a synthetic parameter space database using a cross-space or reverse transformation algorithm”.  
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 9, further comprising instructions to compensate for uncertainty of prediction and measurements and a change of pumpout rate during formation testing and sampling, wherein the compensating is in the difference between the matched density predictions and the measurements obtained from the densitometer .  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 9, further comprising instructions to calculate the contamination index with a pre-calibrated model, wherein calibration data is obtained from different tools and processed using [[a]] the parameter space based on available densitometer measurements and known lab results on the contamination index”.  
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 9, wherein the instructions to estimate the contamination index based on the difference comprises instructions to estimate a concentration of oil-based mud filtrates in the fluid sample”.  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language should read:
“The non-transitory, computer readable medium of claim 17, wherein the density predictions of the first operational sensor and the density predictions of the second operational sensor are density predictions of the fluid sample including one or more dissolved gases”.  
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read:
“The non-transitory, computer readable medium of claim 17, further comprising instructions to transform the optical responses of the first operational sensor and the optical responses of the second operational sensor from the parameter space to a synthetic parameter space database using a cross-space or reverse transformation algorithm”.  
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “transforming optical responses for a fluid sample, to a parameter space of the downhole tool” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., neural network, see Figs. 4A-C and patent application publication at [0031]-[0035] and [0041]) to transform data (e.g., standardize data). Except for the recitation of the type and source of data being evaluated (i.e., optical responses for a fluid sample, obtained using a first operational sensor and a second operational sensor of a downhole tool), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data.
the limitation “applying fluid models in the parameter space of the downhole tool to the transformed optical responses to obtain density predictions of the fluid sample” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional information (e.g., apply models to the transformed data to obtain density predictions, see patent application publication at [0043]). Except for the recitation of the type of data being evaluated (i.e., transformed optical responses), the limitation in the context of this claim mainly refers to applying mathematical models to the transformed data to obtain model predictions.
the limitation “matching the density predictions of the first operational sensor to the density predictions of the second operational sensor based on optical parameters of the fluid models to obtain matched density predictions” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional information (e.g., compare density predictions to select matched results, see patent application publication at [0044] and [0046]). Except for the recitation of the type of data being evaluated (i.e., density predictions, optical parameters of the fluid models), the limitation in the context of this claim mainly refers to compare models predictions to identify matches.
the limitation “calculating a difference between the matched density predictions and measurements obtained from a densitometer” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional information (e.g., compare density predictions to densitometer measurements, see patent application publication at [0044] and [0046]). Except for the recitation of the type and source of data being evaluated (i.e., density predictions and measurements obtained from a densitometer), the limitation in the context of this claim mainly refers to calculating a difference between model predictions and actual measurements.
the limitation “estimating a contamination index based on the difference” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional information (e.g., estimate a result based on the difference between predictions and measurements, see patent application publication at [0044] and [0046]). Except for the recitation of the type and source of data 
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“optical responses for a fluid sample, obtained using a first operational sensor and a second operational sensor of a downhole tool”, “measurements obtained from a densitometer” which add, to the recited judicial exception, extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g))
However, the examiner submits that the claim, when considered as a whole, integrates the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., estimating a contamination index of a fluid sample by standardizing sensors measurements, see patent application publication at [0045]-[0046]). Therefore, the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(a)).

Similarly, independent claims 9 and 17 are directed to patent eligible subject matter as explained above with regards to claim 1.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.
Chen (WO 2014137354 A1, IDS record) teaches:
A method (Fig. 7), comprising:
transforming optical responses for a fluid sample, obtained using a first operational sensor and a second operational sensor of a downhole tool, (Fig. 7, items 702 and 703; p. 10, lines 13-15: AOS (actual optical sensor) response is received using an optical tool, which examiner interprets to be part of a downhole tool (see p. 3, lines 2-4); examiner interprets multiple optical tools can be incorporated (see below Freese (US 20130284904 A1))), to a parameter space of the downhole tool (Fig. 7, items 704 and 705; p. 10, lines 15-17: AOS response is standardized, corresponding to a response of an abstract optical tool (master sensor); examiner interprets that multiple fluid responses obtained from different sensors (see below Freese (US 20130284904 A1)) can be transformed using this procedure);
applying fluid models (Fig. 7, item 706) in the parameter space of the downhole tool to the transformed optical responses to obtain density predictions of the fluid sample
the standardized actual optical sensor response is input into an optical fluid model to predict a fluid property (e.g., density of fluid, see p. 4, lines 10-13)).

Venkataramanan (US 7305306 B2, IDS record) teaches:
matching the density predictions of the first operational sensor to the density predictions of the second operational sensor based on optical parameters of the fluid models to obtain matched density predictions (Fig. 4D, item 608 – “Compare Fluids”; col. 25, lines 13-16: fluid properties derived from measurements at station A and station B (analogous to first operational sensor and second  operational sensor) using one of several techniques (e.g., models) are compared (col. 24, lines 40-50); examiner notes there is a typo in the drawing (i.e., item should be labeled 612)); and 
calculating a difference between the matched density predictions (Fig. 4D, item “Answer Products”; col. 25, lines 16-19: differential fluid properties are obtained). 

Freese (US 20130284904 A1, IDS record) teaches:
optical responses for a fluid sample, obtained using a first operational sensor and a second operational sensor of a downhole tool ([0036], [0077]: an optical computing device includes two ICEs (optical sensors) components, with the optical computing device being suited for downhole use for the determination of a substance characteristic (see Abstract)).

Chen (US 9702248 B2) teaches:
sensor responses are selected to be input into models for predicting formation fluid properties, with the selection responses being compared against densitometer measurements (see col. 7, lines 48-50)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“calculating a difference between the matched density predictions and measurements obtained from a densitometer; and 
estimating a contamination index based on the difference,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 9.
Chen (WO 2014137354 A1, IDS record) teaches:
A system (p. 3, lines 2-4: a system for optical fluid ID approximation and calibration), comprising: 
AOS (actual optical sensor) response is received using an optical tool, which examiner interprets to be part of a downhole tool (see p. 3, lines 2-4); examiner interprets multiple optical tools can be incorporated (see below Freese (US 20130284904 A1))); 
a processor (Fig. 3A – item 301 – ‘CPU’); and 
a computer-readable medium (Fig. 3A – items 303, 306 and 307) having instructions stored thereon that are executable by the processor to cause the system to, 
transform optical responses for a fluid sample, obtained using the first operational sensor and the second operational sensor (Fig. 7, items 702 and 703; p. 10, lines 13-15: AOS (actual optical sensor) response is received using an optical tool, which examiner interprets to be part of a downhole tool (see p. 3, lines 2-4); examiner interprets multiple optical tools can be incorporated (see below Freese (US 20130284904 A1))), to a parameter space of the downhole tool (Fig. 7, items 704 and 705; p. 10, lines 15-17: AOS response is standardized, corresponding to a response of an abstract optical tool (master sensor); examiner interprets that multiple fluid responses obtained from different sensors can be transformed using this procedure (see below Freese (US 20130284904 A1)), 
apply fluid models (Fig. 7, item 706) in the parameter space of the downhole tool to the transformed optical responses to obtain density predictions of a fluid sample (Fig. 7, item 707; p. 10, lines 17-19: the standardized actual optical sensor response is input into an optical fluid model to predict a fluid property (e.g., density of fluid, see p. 4, lines 10-13)). 


match the density predictions of the first operational sensor to the density predictions of the second operational sensor based on optical parameters of the fluid models to obtain matched density predictions (Fig. 4D, item 608 – “Compare Fluids”; col. 25, lines 13-16: fluid properties derived from measurements at station A and station B (analogous to first operational sensor and second  operational sensor) using one of several techniques (e.g., models) are compared (col. 24, lines 40-50); examiner notes there is a typo in the drawing (i.e., item should be labeled 612)); and 
calculate a difference between the matched density predictions (Fig. 4D, item “Answer Products”; col. 25, lines 16-19: differential fluid properties are obtained). 

Freese (US 20130284904 A1, IDS record) teaches:
a downhole tool comprising a first operational sensor and a second operational sensor ([0036], [0077]: an optical computing device includes two ICEs (optical sensors) components, with the optical computing device being suited for downhole use for the determination of a substance characteristic (see Abstract)); and 
optical responses for a fluid sample, obtained using the first operational sensor and the second operational sensor ([0036], [0077]: an optical computing device includes two ICEs (optical sensors) components, with the optical computing device being suited for downhole use for the determination of a substance characteristic (see Abstract)).

Chen (US 9702248 B2) teaches:
sensor responses are selected to be input into models for predicting formation fluid properties, with the selection responses being compared against densitometer measurements (see col. 7, lines 48-50)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“calculate a difference between the matched density predictions and measurements obtained from a densitometer, and 
estimate a contamination index based on the difference,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 17. 
Chen (WO 2014137354 A1, IDS record) teaches:
A non-transitory, computer-readable medium (Fig. 3A – items 303, 306 and 307) having instructions stored thereon that are executable by a computing device (Fig. 3A) to perform operations comprising:
AOS (actual optical sensor) response is received using an optical tool, which examiner interprets to be part of a downhole tool (see p. 3, lines 2-4); examiner interprets multiple optical tools can be incorporated (see below Freese (US 20130284904 A1))), to a parameter space of the downhole tool (Fig. 7, items 704 and 705; p. 10, lines 15-17: AOS response is standardized, corresponding to a response of an abstract optical tool (master sensor); examiner interprets that multiple fluid responses obtained from different sensors can be transformed using this procedure (see below Freese (US 20130284904 A1)); 
applying fluid models (Fig. 7, item 706) in the parameter space of the downhole tool to the transformed optical responses to obtain density predictions of the fluid sample (Fig. 7, item 707; p. 10, lines 17-19: the standardized actual optical sensor response is input into an optical fluid model to predict a fluid property (e.g., density of fluid, see p. 4, lines 10-13)).
 
Venkataramanan (US 7305306 B2, IDS record) teaches:
matching the density predictions of the first operational sensor to the density predictions of the second operational sensor based on optical parameters of the fluid models to obtain matched density predictions (Fig. 4D, item 608 – “Compare Fluids”; col. 25, lines 13-16: fluid properties derived from measurements at station A and station B (analogous to first operational sensor and second  operational sensor) using one of several techniques (e.g., models) are compared (col. 24, lines 40-50); examiner notes there is a typo in the drawing (i.e., item should be labeled 612)); and 
calculate a difference between the matched density predictions (Fig. 4D, item “Answer Products”; col. 25, lines 16-19: differential fluid properties are obtained). 

Freese (US 20130284904 A1, IDS record) teaches:
optical responses for a fluid sample, obtained using a first operational sensor and a second operational sensor of a downhole tool ([0036], [0077]: an optical computing device includes two ICEs (optical sensors) components, with the optical computing device being suited for downhole use for the determination of a substance characteristic (see Abstract)).

Chen (US 9702248 B2) teaches:
“Apparatus, systems, and methods may operate to select a subset of sensor responses as inputs to each of a plurality of pre-calibrated models in predicting each of a plurality of formation fluid properties. The sensor responses are obtained and pre-processed from a downhole measurement tool. Each of the plurality of predicted formation fluid properties are evaluated by applying constraints in hydrocarbon concentrations, geo-physics, and/or petro-physics” (Abstract: sensor responses are selected to be input into models for predicting formation fluid properties, with the selection responses being compared against densitometer measurements (see col. 7, lines 48-50)).


“calculating a difference between the matched density predictions and measurements obtained from a densitometer; and 
estimating a contamination index based on the difference,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 2-8, 10-16 and 18-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freese; Robert Paul et al., US 20160186558 A1, EMULSION DETECTION USING OPTICAL COMPUTING DEVICES


This application is in condition for allowance except for the following formal matters:
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LINA M CORDERO/Primary Examiner, Art Unit 2857